DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species B1, claims 1-6, 9-14 in the reply filed on 10/08/2021 is acknowledged (In this regard, interview summary dated 10/04/2021 is attached){it is noted that applicant has elected one species from Group B only}.
Claims 7-8, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/08/2021.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.    As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are
“pressure control device” in claims 1, 9; and
“control unit” in claim 7.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, 

“control unit” shall be interpreted in terms of para. [0054] may be a computing device, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102[a1/a2] as being anticipated by Nozawa et al (US 2012/0204983){hereinafter Nozawa}.
Regarding Claim 1: Nozawa teach a plasma generating system, comprising:
a waveguide 62, 64 (coaxial waveguide tube, waveguide box  – Fig. 1 and 0045) for transmitting a microwave energy therethrough;
a plasma chamber 42 (processing chamber – 0040) coupled to the waveguide and configured to generate a plasma therein using the microwave energy;
a flow inlet 74 (showerhead portion – 0047) for introducing an input gas into the plasma chamber;
an exhaust gas pipe 94 (casing - connected at gas exhaust port – Fig. 1 and 0050) for carrying an exhaust gas from the plasma chamber, wherein the plasma converts the input gas into the exhaust gas; and
a pressure control device 88 (pressure control valve – Fig. 1 and 0050) including a disk 96 (disk like valve body – 0051).installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe.
Regarding Claim 6: Nozawa teach the pressure control device is a tube 94 (casing – Figs. 1, 4, 6 and 0051) and a diameter of the tube varies along a downstream direction of the tube (as seen from Figs. 1, 4, 6).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2012/0204983){hereinafter Nozawa} as applied to claims 1, 6 and further in view of Tamura (US 2016/0141151).
Regarding Claim 2: Nozawa teach all limitations of the claim including the pressure control device having a disk 96 (valve body – Fig. 1 and 0051) but do not explicitly teach the disk having at least one orifice formed therein.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control having a disk with an orifice formed therein in view of teaching by Tamura in the apparatus of Nozawa as a known structure of pressure control device used in plasma processing apparatus to enable adjusts a flow rate or a speed of exhaust from the processing chamber thereby to adjust pressure in the processing chamber (0050, Tamura). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2012/0204983){hereinafter Nozawa} as applied to claims 1, 6 and further in view of Nguyen et al (US 2006/0237136){hereinafter Nguyen}.
Regarding Claim 3: Nozawa teach all limitations of the claim including a pressure control device (as explained above under claim 1) but do not explicitly teach the pressure control device is a sphere having at least one hole through which the exhaust gas passes.
Nguyen teach a plasma apparatus comprising a pressure control device 28 (valve housing – Fig. 1B and 0014) that includes valve flap 36 as a section of a sphere and a hole (gap between edge 40 and edge 38 – Fig. 1B).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control as a sphere in view of teaching by Nguyen in the apparatus of Nozawa as a known structure of pressure control device used in . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2012/0204983){hereinafter Nozawa} as applied to claims 1, 6 and further in view of Yasufumi et al (JP 2017-017180){hereinafter Uasufumi}.
Regarding Claim 4: Nozawa teach all limitations of the claim including a pressure control device (as explained above under claim 1} but do not explicitly teach the pressure control device includes a mesh fabric.
Yasufumi teach a plasma apparatus comprising a pressure control device 34, 35, 32 (first opening baffle plate, second opening baffle plate, automatic pressure control valve – Fig. 3 and at least 0041 of Machine Translation, attached) including a mesh fabric 34, 35, 38 made from metal (0041){it is noted that applicant’s specification at paragraph [0050] also discloses that mesh fabric may be formed of metal}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control device including a mesh fabric in view of teaching by Yasufumi in the apparatus of Nozawa as a known structure of pressure control device used in plasma processing apparatus to suppress plasma leakage to exhaust portion (0042, Yasufumi).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nozawa et al (US 2012/0204983){hereinafter Nozawa} as applied to claims 1, 6 and further in view of Sugai et al (US 2008/0105650){hereinafter Sugai}.

Sugai teach a plasma apparatus comprising an exhaust disk 16 (waveguide terminal member – Figs. 1, 2A and 0043) with edge cutouts (as seen in Fig. 2). Sugai also teach the waveguide has exhaust pores to evacuate the waveguide (0047). Sugai additionally teach the waveguide may have a circular shape (0041). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the disk of the pressure control device with edge cut outs in view of teaching by Sugai in the apparatus of Nozawa as a known structure of disk in pressure control device of a plasma processing apparatus to enable provide control of exhaust gases as well as sealing against any electromagnetic radiation.

Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 6,306,765) in view of Nozawa et al (US 2012/0204983){hereinafter Nozawa} and Yamagishi et al (US 2002/0036065){hereinafter Yamagishi}.
Regarding Claim 9: Sato teach a plasma generating system, comprising: 
a plurality of plasma reactors 31, 41 (first and second CVD devices – Fig. 4 and col. 4, line 67), each of the plurality of plasma reactors including: 
a waveguide (similar to waveguide 33 – Figs. 2, 4 and col. 3, lines 52-54) for transmitting a microwave energy therethrough; 

a flow inlet (as shown in Fig. 4) for introducing a gas (Argon gas – Fig. 4) into the plasma chamber;
an exhaust gas pipe (similar to pipe connected at exhaust port 37 – Figs. 2, 4 and col. 3, lines 57-58) for carrying an exhaust gas from the plasma chamber, wherein the plasma converts the gas into the exhaust gas (col. 3, lines 50-60). 
Sato teach pressure is controlled in the plasma chamber but do not explicitly teach a pressure control device installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe; and 
a manifold coupled to the exhaust gas pipes of the plurality of plasma reactors and configured to receive the exhaust gas from the exhaust gas pipes.
Nozawa is discussed above (under claim 1). Nozawa teach a plasma apparatus comprising a pressure control device 88 (pressure control valve – Fig. 1 and 0050) including a disk 96 (disk like valve body – 0051) installed in the exhaust gas pipe and configured to control a pressure of the exhaust gas in the exhaust gas pipe.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide pressure control device installed in the exhaust gas pipe in view of teaching by Nozawa in the apparatus of Sato as a known structure used in exhaust pipe of plasma apparatus to maintain desired pressure in plasma chamber for processing the substrate.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a manifold coupled to the exhaust gas pipes of the plurality of plasma reactors and configured to receive the exhaust gas from the exhaust gas pipes in view of teaching by Yamagishi in the apparatus of Sato in view of Nozawa as a known part of exhaust structure used with plasma chambers apparatus to enable use a single exhaust pump and simply the exhaust structure.
Regarding Claim 14: Sato in view of Nozawa and Yamagishi teach all limitations of the claim including the pressure control device is a tube 94 (casing – Figs. 1, 4, 6 and 0051, Nozawa) and a diameter of the tube varies along a downstream direction of the tube (as seen from Figs. 1, 4, 6 - Nozawa).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 6,306,765) in view of Nozawa et al (US 2012/0204983){hereinafter Nozawa} and Yamagishi et al (US 2002/0036065){hereinafter Yamagishi} as applied to claims 9, 14 and further in view of Tamura (US 2016/0141151).

Tamura teach a plasma apparatus comprising a pressure adjusting mechanism 116 that includes a plurality of disks (plate like flaps – Fig. 1 and 0050) and having an orifice (flow path formed therein (0050).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control having a disk with an orifice formed therein in view of teaching by Tamura in the apparatus of Sato in view of Nozawa and Yamagishi as a known structure of pressure control device used in plasma processing apparatus to enable adjusts a flow rate or a speed of exhaust from the processing chamber thereby to adjust pressure in the processing chamber (0050, Tamura). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 6,306,765) in view of Nozawa et al (US 2012/0204983){hereinafter Nozawa} and Yamagishi et al (US 2002/0036065){hereinafter Yamagishi} as applied to claims 9, 14  and further in view of Nguyen et al (US 2006/0237136){hereinafter Nguyen}.
Regarding Claim 11: Sato in view of Nozawa and Yamagishi teach all limitations of the claim including a pressure control device (as explained above under claim 9) but do not explicitly teach the pressure control device is a sphere having at least one hole through which the exhaust gas passes.

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control as a sphere in view of teaching by Nguyen in the apparatus of Sato in view of Nozawa and Yamagishi as a known structure of pressure control device used in plasma processing apparatus to enable plasma gases escape through a controllable gap and also avoid need of o-ring (0014- Nguyen). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 6,306,765) in view of Nozawa et al (US 2012/0204983){hereinafter Nozawa} and Yamagishi et al (US 2002/0036065){hereinafter Yamagishi} as applied to claims 9, 14 and further in view of Yasufumi et al (JP 2017-017180){hereinafter Uasufumi}.
Regarding Claim 12: Sato in view of Nozawa and Yamagishi teach all limitations of the claim including a pressure control device (as explained above under claim 9} but do not explicitly teach the pressure control device includes a mesh fabric.
Yasufumi teach a plasma apparatus comprising a pressure control device 34, 35, 32 (first opening baffle plate, second opening baffle plate, automatic pressure control valve – Fig. 3 and at least 0041 of Machine Translation, attached) including a mesh fabric 34, 35, 38 made from metal (0041){it is noted that applicant’s specification at paragraph [0050] also discloses that mesh fabric may be formed of metal}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the pressure control device including a mesh fabric in .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 6,306,765) in view of Nozawa et al (US 2012/0204983){hereinafter Nozawa} and Yamagishi et al (US 2002/0036065){hereinafter Yamagishi} as applied to claims 9, 14 and further in view of Sugai et al (US 2008/0105650){hereinafter Sugai}.
Regarding Claim 13: Sato in view of Nozawa and Yamagishi teach all limitations of the claim including the pressure control device having a disk 96 (valve body – Fig. 1 and 0051, Nozawa) but do not explicitly teach the disk having one or more edge cutouts.
Sugai teach a plasma apparatus comprising an exhaust disk 16 (waveguide terminal member – Figs. 1, 2A and 0043) with edge cutouts (as seen in Fig. 2). Sugai also teach the waveguide has exhaust pores to evacuate the waveguide (0047). Sugai additionally teach the waveguide may have a circular shape (0041). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the disk of the pressure control device with edge cut outs in view of teaching by Sugai in the apparatus of Sato in view of Nozawa and Yamagishi as a known structure of disk in pressure control device of a plasma processing apparatus to enable provide control of exhaust gases as well as sealing against any electromagnetic radiation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Izawa et al (US 2013/0045547) teach a plasma chamber with a pressure control device 109 (pressure control valve – Fig. 1 and 0053) comprising a plate like flaps (0053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716